DETAILED ACTION
The following is a first action on the merits of application serial no. 16/333238 filed 3/14/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 3/14/19 has been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
-“a road surface recognition module (generic placeholder), configured to acquire an image of a road surface………” (function) in claim 5.
-“a power distribution strategy determining module (generic placeholder), configured to start a corresponding terrain mode………” (function) in claim 5.
-“a power distribution control module (generic placeholder), configured to switch a center differential……….” (function) in claim 5.
-“a setting module (generic placeholder), configured to preset at least two power distribution strategies……” (function) in claim 6.
-“a first distribution control unit (generic placeholder), configured to control……..” (function) in claims 8, 14 and 16.
-“a second distribution control unit (generic placeholder), configured to control……..” (function) in claims 8, 14 and 16.
-“a third distribution control unit (generic placeholder), configured to control……..” (function) in claims 8, 14 and 16.
-“a road surface recognition apparatus (generic placeholder), configured to acquire an image of a road surface………” (function) in claim 9 (structure is recited in claim 10).
-“a power distribution control apparatus (generic placeholder), configured to switch a center differential……….” (function) in claim 9.
apparatus (generic placeholder) is configured to receive an operation instruction for selecting a terrain mode…….” (function) in claim 10.
-“the image collection device (generic placeholder) is configured to collect an image of a road surface……..” (function) in claim 10.
-“the positioning device (generic placeholder) is configured to acquire current geographic location information……” (function) in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claims 1 and 5 recites the limitation "the type of the road surface" in line 3 in claim 1 and in line 4 in claim 5.  There is insufficient antecedent basis for this limitation in the claim.
-Claims 4, 8 and 11-16 recite the limitations “…….and the mud mode/sand mode”, which seems to suggest that the mud and sand modes are combined modes and not separate modes as recited in claim 1, please clarify.
Note: the term “type” is recited in at least claims 1, 5 and 9 in combination with the road surface recitations. MPEP 2173.05(b)(E) states that the addition of the word “type” to an otherwise definite expression extends the scope of the expression so as to render it indefinite. However, being that the word “type” isn’t being recited with/or as an actual “expression”, the examiner isn’t considering the limitation as being indefinite.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1, 4, 5, 8, 9 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-8 of U.S. Patent No. (application number 16/482272 has been issued, but hasn’t received a patent number yet). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent encompass the limitations of the present invention (claims below bolded from patent to show common scope to present invention claims):
1. A bidirectional transmission control system for a vehicle, comprising: a road surface recognition apparatus, a signal transfer apparatus and an all-terrain controller, wherein the road surface recognition apparatus is configured to collect an image of a road surface on which the vehicle drives currently, recognize a type of the road surface on which the vehicle drives currently according to the image of the road surface, and send a first terrain mode request signal corresponding to the current type of the road surface to the signal transfer apparatus; the signal transfer apparatus is configured to receive the first terrain mode request signal, and forward the first terrain mode request signal to the all-terrain controller; the all-terrain controller is configured to start a corresponding terrain mode in an all- terrain adaptive mode according to the first terrain mode request signal, and feed back first execution information about the terrain mode corresponding to the first terrain mode request signal to the signal transfer apparatus, the terrain mode in the all-terrain adaptive mode comprising at least two of a common terrain mode, a snow mode, a mud mode, and a sand mode; and the signal transfer apparatus is further configured to forward the first execution information to the road surface recognition apparatus.


7. (Currently Amended)The system as claimed in claim 6, further comprising: a gearbox controller, wherein the all-terrain controller is further configured to determine, after starting a corresponding terrain mode, a power transmission strategy corresponding to the current terrain mode according to a correspondence between terrain modes and preset power transmission strategies, and send the power transmission strategy to the gearbox controller; the gearbox controller is configured to control a gearbox of the vehicle to shift gears according to the current power transmission strategy to adjust a power transmission mechanism of the gearbox; the correspondence between various terrain modes in the all-terrain adaptive mode and power transmission strategies comprises: one-to-one correspondence of the common terrain mode, the snow mode, the mud mode and the sand mode with a common power transmission strategy, a first power transmission strategy, a second power transmission strategy and a third power transmission strategy; the gearbox controller is specifically configured to: acquire, if it is the common power transmission strategy, the throttle 

8. (Currently Amended)The system as claimed in claim 7, further comprising: a power distribution apparatus, wherein the all-terrain controller is further configured to determine, after starting a corresponding terrain mode, a power distribution strategy corresponding to the current terrain mode according to a correspondence between terrain modes and preset power distribution strategies, and send the power distribution strategy to the power distribution apparatus; the power distribution apparatus is configured to switch a center differential of the vehicle to a corresponding locking mode according to the current power distribution strategy, and distribute torques to front and rear axles of the vehicle according to a torque distribution curve corresponding to the current power distribution strategy, the torque distribution curve being a function curve using the throttle position as a variable and a torque proportion of a driven axle as an output; the correspondence between various terrain modes in the all-terrain adaptive mode and power distribution strategies comprises: one-to-one correspondence of the common terrain mode, the snow mode, the mud mode and the sand mode with a common distribution strategy, a first distribution strategy, a second distribution strategy and a third distribution strategy; the power distribution apparatus is specifically configured to: control, if it is the common distribution strategy, the center differential of the vehicle to switch to a smart control mode, acquire the throttle position, determine a first torque proportion corresponding to a driven axle according to the throttle position and a first torque distribution curve, and distribute torques to front and rear axles of the vehicle according to the first torque proportion; control, if it is the first distribution strategy, the center differential of the vehicle to switch to a smart locking mode, acquire the throttle position, determine a second torque proportion corresponding to a driven axle according to the throttle position and a second torque distribution curve, and distribute torques to front and rear axles of the vehicle according to the second torque proportion; and control, if it is the second distribution strategy, the center differential of the vehicle to switch to a full locking mode, acquire the throttle position, determine a third torque proportion corresponding to a driven axle according to the throttle position and a third torque distribution curve, and distribute torques to front and rear axles of the vehicle according to the third torque proportion, wherein the driven axle is the front axle or the rear axle, a set locking degree is smaller than a maximum locking degree, and when the throttle position is the same, the second torque proportion is greater than the first torque proportion, and the third torque proportion is greater than the first torque proportion and smaller than or equal to the second torque proportion.

Allowable Subject Matter
Claims 1-16 are allowed via prior art purposes only.
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-a vehicle power distribution control acquiring an image of the road type that the vehicle is currently driving, starting a corresponding terrain mode in an all terrain adaptive mode based on the road type and determining a distribution strategy corresponding between the current terrain type and the terrain mode  and preset distribution strategies from at least two of a common terrain mode, snow mode, mud mode and sand mode, switching a center differential to a locking mode according to the strategy and distributing torques to front and rear axles according to a torque distribution curve based on the strategy in which the curve is a function using throttle position as a variable and a torque proportion of a driven axle as an output and in combination with the limitations as written in claims 1, 5 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-The IDS art cited discloses various vehicle control systems and in particular the art CN106232449 and CN105270263 cited in the Chinese office action describes a road image acquiring system and classifies between a snow, wet, icy, etc terrains (CN’263) and controlling operation of a differential based on surface (road) friction (CN’449). However, both arts (including all art cited in IDS) doesn’t disclose or render obvious a motivation to provide for determining a distribution strategy corresponding between the current terrain type and the terrain mode and preset distribution strategies from at least two of a common terrain mode, snow mode, mud mode and sand mode, switching a center differential to a locking mode according to the strategy and distributing torques to front and rear axles according to a torque distribution curve based on the strategy in which the curve is a function using throttle position as a variable and a torque proportion of a driven axle as an output.  Note:CN107161151 as cited on IDS corresponds to application/patent being used in double patent rejection above.
-Nihei et al 20100250049 discloses a vehicle power distribution control system that determines a type of road surface currently being driven and determines an appropriate type of distribution strategy incorporating different operating modes of a center differential for driving the determined road type. Further, the system judges if the determined operating mode matches the determined road type, however Nihei doesn’t disclose switching a center differential to a locking mode according to the strategy and distributing torques to front and rear axles according to a torque distribution curve based on the strategy in which the curve is a function using throttle position as a variable and a torque proportion of a driven axle as an output.
-Berry et al 7162346 discloses a vehicle power distribution control system and shows that it is well known in the art to use throttle pedal characteristics and controlling operation of a center differential (abstract and Figure 1).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        November 4, 2021